ORDER GRANTING PLAINTIFFS’ JOINT MOTION TO BE ALLOWED TO FILE SECOND AMENDED COMPLAINT
DUGGAN, District Judge.
Plaintiffs Mussa, Prescott, Mahamed, and Sharjatt seek leave to file an amended complaint to add a claim for loss of consortium on behalf of plaintiffs’ spouses against defendants American Steamship Company and Total Petroleum, Inc. Defendant Total opposes such motion to amend on the basis that such an amendment would be futile contending that the applicable law does not permit a claim for loss of consortium in this action. In support of its opposition, defendant primarily relies upon Miles v. Apex Marine, Corp., 498 U.S. 19, 111 S.Ct. 317, 112 L.Ed.2d 275 (1990).
This Court believes that plaintiffs’ motion should be granted. Rule 15(a) of the Federal Rules of Civil Procedure provides that leave to amend shall be freely given. The Court is not presently persuaded that Miles is controlling. The plaintiffs’ claim in Miles was against an employer. Defendants American Steamship Company and Total Petroleum, Inc. are not these plaintiffs’ employer. The Court believes that the best course of action is to allow plaintiffs to file their second amended complaints without prejudice to the defendants’ right to file a motion to dismiss. Should defendants believe that a motion to dismiss should be filed, defendants may, if they wish, attach in support of such motion, the brief filed in opposition to the motion to amend. Therefore,
IT IS ORDERED that the motion to amend filed on behalf of plaintiffs Mussa, Prescott, Mahamed, and Sharjatt is hereby GRANTED.